Citation Nr: 1439223	
Decision Date: 09/03/14    Archive Date: 09/09/14	

DOCKET NO.  08-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to September 1984.

This case originally came before the Board of Veterans Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a decision of October 2011, the Board, among other things, denied entitlement to a total disability rating based on individual unemployability.  The Veteran subsequently appealed that determination to the United States Court of Appeals for Veterans Claims (Court) which, in a Memorandum Decision of November 2012, vacated the Board's October 2011 decision to the extent that decision denied entitlement to a total disability rating based upon individual unemployability, and, in so doing, remanded the Veteran's case to the Board for further adjudication.  In May and November 2013, the Veteran's case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case is now, once more, before the Board for appellate review.

Upon review of this case, it would appear that, in addition to the issue currently before the Board, the Veteran seeks entitlement to an evaluation in excess of 30 percent for the service-connected postoperative residuals of fusion, bunionectomy, and osteotomy, with residual hallux rigidus of the metatarsal of the right great toe.  This issue was previously denied by the Board, but it appears the appellant wishes to reopen this claim.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the AOJ for clarification, and, if necessary, appropriate action.

Finally, for reasons which will be apparent, this appeal is once again being REMANDED to the AOJ for additional development.  VA will notify you if further action is required on your part.  



REMAND

At the time of the aforementioned Memorandum Decision in November 2012, it was essentially concluded that the reasons and bases provided in the Board's October 2011 decision were not adequate to support the conclusion that the Veteran's service-connected right great toe disorder did not render the Veteran unemployable.  

With reference to the aforementioned, a review of the record discloses that the Veteran has had occupational experience as a janitor and warehouseman, with additional training in the areas of stock control and accounting, data processing, and letterset printing.  Apparently, the Veteran has completed two years of college, and last worked in 1998.  The Veteran's sole service-connected disability consists of the aforementioned postoperative residuals of fusion, bunionectomy, and osteotomy, with residual hallux rigidus of the metatarsal of the right great toe, evaluated as 30 percent disability.  Moreover, pertinent evidence of record is to the effect that the Veteran has in the past and is currently in receipt of Social Security disability benefits, apparently for disabilities unrelated to his service-connected right great toe.

The Board observes that, at the time of a VA podiatric examination in May 2008, it was noted that the Veteran was "unemployed," and that he had been "disabled since 1998."  However, no opinion was offered as to whether the Veteran's service-connected disability, in and of itself, was sufficient to preclude his participation in any form of substantially gainful employment.  Significantly, while in a subsequent VA foot examination in May 2011, a VA physician's assistant indicated that the Veteran's service-connected right toe disability had "no effect" on his occupation, the basis for that opinion was that the Veteran "had been on Social Security disability since 1998 for other than a foot condition."  Once again, no opinion was offered as to whether the Veteran's service-connected right great toe disability was sufficient to preclude his participation in all forms of substantially gainful employment.

In an attempt to remedy the aforementioned shortcomings, the Board, in its May 2013 remand, requested that the Veteran be afforded an additional VA podiatric examination in order to more accurately determine the effect of his service-connected right great toe disability on his ability to obtain and retain substantially gainful employment.  However, the opinion provided as a result of that examination (in July 2013) was somewhat ambiguous regarding the effect of the Veteran's service-connected right great toe disability on his employability.  More specifically, following that examination, the examiner indicated that the Veteran could not return to his usual work as a laborer, given that he could not stand for more than a few minutes due to his service-connected foot condition.  However, the examiner additionally stated that, in order for the Veteran to perform "sedentary work," it would be necessary for him to obtain "retraining or his attendance might be unreliable due to difficulty in getting to and from work with his service-connected foot condition."  Significantly, earlier that day, a VA podiatrist had indicated that the Veteran exhibited only a slight decrease in range of motion (of the right great toe), and that, with regard to the Veteran's claim for additional benefits, he was not wheelchair bound, and could ambulate with or without a cane.  Interestingly, in correspondence of August 2013, the Veteran commented "I know I don't qualify for [a] TDIU claim."

In an attempt to remedy the aforementioned ambiguity, the Board, at the time of its November 2013 remand, requested that the Veteran be afforded an additional VA podiatric examination, as well as a VA Social and Industrial Survey in order to more accurately determine the effect of his service-connected right great toe disability on his day-to-day functioning and capacity for employment.  Significantly, both of the aforementioned evaluations were conducted in March 2014.  However, a review of the Social and Industrial Survey continues to raise some question as to whether the Veteran's right great toe disability, in and of itself, is sufficient to preclude his participation in all forms of substantially gainful employment.

In that regard, at the time of the March 2014 Social and Industrial Survey, it was noted that, notwithstanding the fact that the Veterans Benefits Management System electronic file had been twice reviewed, the Social Security records upon which the Veteran's disability benefit award had been based were not contained in his file.  Moreover, according to the evaluating VA social worker, given that the Veteran was considered disabled by the Social Security Administration, it would be "informative" to review the records to determine if the Veteran's Social Security disability benefit was based in any way on his service-connected VA disability.  Significantly, where (as in this case), VA has actual notice that the Veteran is receiving disability benefits from the Social Security Administration, and that such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d, 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board observes that, following the aforementioned VA Social and Industrial Survey, the evaluating social worker indicated that whether the Veteran could return to work were he to be "schooled in a sedentary job" was an "interesting question."  In fact, it was the opinion of the evaluating social worker that the Veteran should be given a "neuropsychological consult" in order to determine whether he had the cognitive and educational capabilities for schooling and work.  This was felt to be of particular importance given that the Veteran had only worked "entry level labor type positions all his life."  

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's current claim.  Accordingly, the case is once again REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  The medical records utilized in the award of Social Security disability benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veterans Benefits Management System electronic file.  Should such records prove unavailable, the AOJ should specifically so state.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2014, the date of the most recent VA examinations of record, should then be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran's entire VBMS electronic claims file should then be furnished to the same VA social worker who conducted the aforementioned March 2014 Social and Industrial Survey, or to another similarly qualified VA social worker, should that social worker prove unavailable.  Following a review of the Veteran's entire electronic claims file, including the above-requested Social Security records, the evaluating social worker should determine whether, in light of the additional evidence, the Veteran should be referred for neuropsychological testing.  Should it be determined that such testing is, in fact, necessary, the evaluating social worker should take the necessary steps to schedule the Veteran for that neuropsychological evaluation.  

Following completion of the aforementioned, and a review of the Veteran's electronic claims file (including the report of the VA podiatric examination conducted in March 2014), the evaluating social worker should offer an opinion as to whether the Veteran's service-connected right great toe disability, in and of itself, when taken in conjunction with his education and occupational experience, and specifically excluding his age and nonservice-connected disabilities, is sufficient to preclude his participation in all forms of substantially gainful employment, including sedentary employment.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the evaluating social worker must specify in his report that the Veteran's entire VBMS electronic file has been reviewed.  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the evaluating social worker has documented his consideration of all records contained in VBMS.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability due to service-connected disability on both a schedular and extraschedular basis.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in May 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



